PER CURIAM.
The appellant contends that his sentence was in excess of that agreed to by the court in accepting his plea of guilty and that the trial court erred in refusing to grant a motion to withdraw the plea. We find no error in the trial court’s refusal to set aside appellant’s plea, but we find that the trial court erred in placing the appellant on probation for a period of two years in excess of that agreed to when appellant’s guilty plea was accepted. Accordingly, this cause is hereby remanded to the trial court with directions that the three year probationary term imposed with reference to Count IV be reduced to one year.
DOWNEY, C. J., and ANSTEAD and MOORE, JJ., concur.